965 So.2d 825 (2007)
Dwight L. BRYANT, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D06-5112.
District Court of Appeal of Florida, First District.
September 25, 2007.
Dwight L. Bryant, pro se, Appellant.
Kim Fluharty, General Counsel, and Connie Lynn Beach, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
PER CURIAM.
Because the action of the Florida Parole Commission that was the subject of appellant's petition for writ of mandamus occurred prior to the effective date of section 95.11(5)(f), Florida Statutes, the circuit court erred in concluding that the petition was time-barred under the statute. See Singletary v. Van Meter, 708 So.2d 266 (Fla. 1998); Foley v. Morris, 339 So.2d 215 (Fla. 1976). We decline the Parole Commission's invitation to employ the "tipsy coachman" rule and affirm on grounds that appellant's claim is nonetheless barred by the doctrine of laches. The circuit court made no factual findings concerning the equitable considerations inherent in resolving a laches claim, and it would be inappropriate for us to do so in the context of this appeal.
Accordingly, the order denying appellant's petition for writ of mandamus is reversed and the matter is remanded for further proceedings.
REVERSED and REMANDED.
BROWNING, C.J., BARFIELD and BENTON, JJ., concur.